In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Minardo, J.), dated January 27, 2003, which, upon an order of the same court dated December 19, 2002, granting that branch of the defendant’s cross motion which was for an award of an attorney’s fee, is in favor of the defendant and against him in the sum of $2,500.
Ordered that on the Court’s own motion, the notice of appeal from the order is deemed a premature notice of appeal from the judgment (see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
An attorney’s fee was properly awarded to the defendant (see Emigrant Sav. Bank v Bristol, 282 AD2d 497 [2001]; Green Point Sav. Bank v Tornheim, 261 AD2d 360 [1999]), and the amount awarded was not unreasonable. Ritter, J.P., Altman, Mastro and Skelos, JJ., concur.